DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the Examiner interpretation of claims 1, 2, and 5 as invoking 35 U.S.C. 112(f) have been considered but are moot because the claims have been amended to remove the “configured to” language.  The claims are no longer interpreted as invoking 35 U.S.C. 112(f).
Applicant’s arguments filed with respect to claims 1-15 as being rejectable under prior art have been fully considered and are persuasive.  The previous grounds of the rejection has been withdrawn, and the claims are now in conditions for allowance. 

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore et al, US 2022/0188462 is relied upon for disclosing of serial number information that is stored in a platform attestation file, which can be a platform certificate, see paragraph 0023.
Luciani et al, US 2021/0232688 is relied upon for disclosing of a public certificate that attests that a specific platform includes a unique security co-processor and certain platform configuration items, see paragraph 0011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431